UNITEDSTATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 9, 2007 A. M. Castle & Co. (Exact name of registrant as specified in its charter) Maryland 1-5415 36-0879160 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No. 3400 N. Wolf Road, Franklin Park, Illinois 60131 (Address of principal executive offices) (Zip Code) Registrant's telephone number including area code 847/455-7111 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13 e-4(c) under the Exchange Act (17 CFR 240.13 e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers (e)On Thursday, August 9, 2007, Change in Control and Severance Agreements were executed for named executives (Chief Operating Officer and Chief Financial Officer) amending such original documents filed in 1999.The Change in Control contract provides for payment of two (2) years base salary and various cash and stock compensatory awards.The Severance Agreement provides for payment of one (1) year base salary and various cash and stock compensatory awards.The documents are attached as an exhibit to this filing Exhibits: Exhibit 10(iii)(A) – Material Contracts SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. A. M. Castle & Co. /s/ Sherry L. Holland Sherry L. Holland Vice President – General Counsel and Secretary Date August 9, 2007
